Title: From George Washington to John Hancock, 30–31 January 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge Jany 30.[-31] 1776

Your favours of the 6th & 20th Instant, I received yesterday with the several resolves of Congress alluded to, for which I return you my thanks.
Knowing the great Importance Canada will be of to us in the present Interesting contest, and the releif our Friends there stand in need of, I should be happy, were It in my power to detach a Batallion from this Camp, But It cannot be done—On the 19 Inst. I had the Honor to write you, which will fully Convey the Resolutions of a Council of War & the Sentiments of the General Officers here, as to the propriety and expediency of sending Troops from these Lines, for the defence of which we have been, & now are, Obliged to call in the Militia, to which I

beg leave to refer you—You may rest assured, that my endeavours & exertions shall not be wanting to Stimulate the Governments of Connecticut & New Hampshire to raise & forward reinforcements as fast as possible, nor in any other instance that will promote the expedition.
I shall in Obedience to the Order of Congress, tho Interdicted by General Howe, propose an Exchange of Governor Skeene for Mr Lovell & family, & shall be happy to have an Opportunity of putting this deserving man (who has distinguished his fidelity & regard to his Country to be too great for persecution & Cruelty to overcome) in any post agreable to his wishes & inclination.
I do not know that there is any particular rank annexed to the Office of Aid de Camp—Generally they are Captains & Rank as such—But higher rank is often given on account of particular merit, & particular circumstances—Aids to the King have the Rank of Colonels—Whether any distinction should be made between those of your Commander in Cheif, & the other Generals I really know not[.] I think there ought.
You may rely that Conolly had Instructions concealed in his Saddle—Mr Eustice who was one of Ld Dunmores family, & Another Gentleman who wishes his Name not to be mentioned, saw them cased in Tin, put in the Tree & covered over—he probably has exchanged his Saddle, or withdrew the papers when It was mended as you Conjecture—those that have been discovered are sufficiently bad, but I doubt not of the Others being worse & containing more diabolical & extensive plans—I hope he will be taken proper care of & meet with rewards equal to his merits.
I shall appoint Officers in the places of those which are in Canada, as I am fully persuaded they will wish to continue there, for making our Conquest complete in that Quarter. I wish their bravery & valor may be attended with the smiles of Fortune.
It gives me great pleasure to hear of the measures Congress are taking for manufactoring powder—I hope their endeavours will be Crowned with Success—I too well know and regret the want of It—It is scarcely possible to describe the disadvantages an Army must labour under, when not provided with a sufficient supply of this Necessary—It may seem strange that

after having received about 11, Tons added to about five Tons which I found here and no General Action has happened, that we should be so deficient in this Article & require more—But you will please to consider besides Its being in its nature subject to waste, & whilst the men lay in bad Tents was unavoidably damaged by severe & heavy rains (which could not have been prevented, unless It had been entirely withdrawn from them, and an Attack hazarded against us without ammunition in their hands) that the Armed Vessels—Our own occasional firings, & some small Supplies I have been Obliged to afford the Sea port Towns threatned with destruction, to which may be added the Supply to the militia, & going off of the old Troops, have occasioned & ever will a large consumption of It & waste, in spite of all the care in the world—The Kings Troops never have less than 60 rounds a man in their possession Independant of their Stores—to supply an Army of 20,000 in this manner, would take near 400 Barrells, allowing nothing for Stores Artillery &ca—I have been always afraid to place more than 12 or 15 Rounds at a time in the hands of our men, lest any Accident happening to It, we should be left destitute & be undone—I have been thus particular not only to shew our poverty, but to exculpate myself, from even a suspicion of unnecessary waste.
I shall Inform the paymaster General of the Resolution of Congress, respecting his drafts, & the mode & amount of them.
The Companies at Chelsea & Malden are, & have always been Regimented—It was not my Intention to replace with Continental Troops the Independant Companies at Hingham, Weymouth & Braintree—these places are exposed, but not more so than Cape Ann, Beverly, Salem, Marblehead &c. &c. &ca.
Is It the Intention of Congress that the Officers of the Army should pay postage? they are not exempted by the Resolve of the 9th Inst.
The Congress will be pleased, I have no doubt, to recollect, that the 500,000 Dollars now coming, are but little more than enough to bring us up to the first day of this Month, that tomorrow will be the last of It & by their Resolves the Troops are to be paid Monthly.
I wish It was in my power to furnish Congress with such a

General as they desire to send to Canada. Since the unhappy reverse of our Affairs in that Quarter, General Schuyler has Informed me, that though he had thoughts of declining the service before, he would now Act. My Letter of the 11th will Inform them of General Lee’s being at New York, he will be ready to Obey their Orders should they Incline to send him, But If I am not greatly deceived, he or some other spirited able Officer will be wanted there in the Spring, if not sooner, as we have undoubted Intelligence that General Clinton has sailed with some Troops—the reports of their Number are various, from between 400 & 500 to Nineteen Companies of Grenadiers & light Infantry—It is also Immagined that the Regiments which were to sail the 1st of December are Intended for that place or Virginia—General Putnam is a most valuable man, & a fine executive Officer, but I do not know how he would conduct in a separate department—he is a younger Major General, than Mr Schuyler—who as I have observed, having determined to continue in service, will I expect repair into Canada—A Copy of my Letter to him on this & other Subjects I inclose you, as It will explain my motives for not stopping the Regiments from these Governments.
When Captain Cochran arrives I will give him every Assistance in my power, in obedience to the Orders of Congress—but I fear It will be the means of laying up our own Vessells as these people will not bear the distinction—should this be the consequence, It will be highly prejudicial to us, as we some times pick up their provision Vessells, and may continue to distress them in this way—Last week Captain Manly took a Ship & a Brig bound to Boston, from White Haven with Coals cheifly, & some potatoes for the Army—I have for his great vigilance & Industry appointed him Commodore of our Little Squadron & he now hoists his Flag on board the Schooner Hancock.
I congratulate you upon the recovery of Smith, and am exceedingly glad to hear of the measures Congress are taking for the General defence of the Continent—the Clouds thicken fast, where they will burst I know not, but we should be armed at all points.
I have not succeeded in my applications to these Governments for Arms, they have returned for Answer, that they cannot furnish any—Whether I shall be more lucky in the last resource

left me in this quarter, I cannot determine, having not received returns from the Officers sent out to purchase of the people—I greatly fear, that but very few will be procured in this way, as they are exceedingly scarce, & but a small part of what there are, fit for service—When they make their report, you shall be Informed.
The Quarter Master General has just received from General Schuyler, Clothing for the Soldiery amounting to about £1700 York Currency, It has come very seasonably as they are in great want, and will contribute a little to their releif.
Since Writing the above I saw Mr Eustice, & mentioning that Nothing had been found in the Tree of Connolly’s Saddle, he told me that there had been a mistake in the matter; That the Instructions were artfully concealed in the Two peices of Wood which are on the mail pelion of his portmanteau Saddle; that by order of Ld Dunmore he saw them contrived for the purpose, the papers put in & first covered with Tin & over that with a Waxed Canvass Cloth—he is so exceedingly pointed & clear in his Information, that I have no doubt of It’s being true—I could wish ’em to be discovered, as I think they contain some curious & extraordy plans.
In my Letter of the 24 Instant, I mentioned the Arrival of Thirteen of our Coghnawaga Friends—they Honored me with a Talk to day, as did three of the Tribes of the St Johns & Pasmiquoddi Indians—Copies of which I beg leave to Inclose you—I shall write General Schuyler respecting the Tender of Services made by the former, and not to call for their Assistance unless he shall at any time want It, or be under the necessity of doing It, to prevent their taking the side of our Enemies.
I had the honor of writing you on the 19 of November & then Informed you of having engaged Two persons to goe to Nova Scotia on the business recommended in your Letter of the 10th & also that the state of the Army would not then admit of a Sufficient force being sent for carrying into Execution the views of Congress respecting the Dock Yards &c. I would now beg leave to mention, that If the persons sent for Information should report favourably of the expediency and practicability of the measure, that It will not be in my power to detach any men from these Lines, the situation of our Affairs will not allow It—I think It would be advisable to raise them in the Eastern

parts of this Government—If It is attempted It must be by people from the Country—A Col. Thompson a Member of the General Court, from the province of main & who is well spoken of by the Court, & a Captain Obrian have been with me—they think the men necessary may be easily engaged there, & the measure practicable; provided there are not more than 200 British Troops at Hallifax—they are willing and ready to Embark in the matter upon the Terms mentiond in their plan which I Inclose you—I would wish you to advert to the considerations Inducing them to the expedition; as I am not without apprehension should It be undertaken upon their plan, that the Innocent & Guilty will be Involved in one common Ruin—I presume they do not expect to receive more than the 5 or £10,000 mentioned in their Scheme & to be at every expence—If we had men to spare It might be undertaken for less than either I conceive—perhaps If Congress do not adopt their proposition, they will Undertake to raise men for that particular purpose, which may be disbanded as soon as It is Effected, & upon the same Terms that are allowed in the Continental Troops in General—Whatever may be the determination of Congress upon the Subject, you will please to communicate it to me Immediately, for the Season most favourable for the Enterprize is advancing fast & we may expect in the Spring that there will be more Troops there & the measure be more difficult to Execute. I have the Honor to be Sir Your Most H. Servt

G: Washington

